

Exhibit 10.70


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), is dated as of June 28, 2010, by and
between Birch Branch, Inc., a Colorado company (the “Company”), and Wang Feng
(the “Executive”).


WITNESSETH


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and conditions set forth herein,
effective as of the date hereof.


NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:


1.          Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts such employment, upon the terms and conditions set
forth herein. The Company agrees to fully cooperate with Executive in connection
with the obtaining of work visas or other work permits as may be necessary for
Executive to fulfill his responsibilities hereunder. Executive’s primary office
location shall be in Anyang, but Executive shall be expected to perform many
work-related duties in other locations in China and in the United States as
well.


2.          Term. This Agreement shall commence on the date hereof (the
“Commencement Date”) and terminate on the fifth anniversary thereof, unless
sooner terminated as provided in Section 8 of this Agreement (the “Employment
Period”).


3.          Position and Duties.


(a)         During the Employment Period, the Executive shall serve as the Chief
Executive Officer of the Company and shall have such duties and responsibilities
as are consistent with such office, and as otherwise may be prescribed by the
Board of Directors of the Company (the “Board”) from time to time.


(b)         During the Employment Period, the Executive shall perform and
discharge his duties and responsibilities well and faithfully and in accordance
with the terms and conditions of this Agreement, and shall devote his best
talents, efforts and abilities to the performance of his duties hereunder.

 
1

--------------------------------------------------------------------------------

 


(c)         During the Employment Period, unless otherwise approved by the
Board, the Executive shall devote substantially all of his business time,
attention and energy to performing his duties and responsibilities hereunder and
shall have no other employment except by the affiliates of the Company and no
other outside business activities whatsoever; provided, however, that the
Executive shall not be precluded from making passive investments which do not
require the devotion of any significant time or effort.
 
4.          Compensation. 


(a)         Base Salary. In consideration for the Executive’s services
hereunder, the Company shall pay the Executive a minimum annual salary (as the
same shall be increased from time to time at the discretion of the Board, the
“Base Salary”) of US$5270, payable in accordance with the customary payroll
practices of the Company.
 
(b)         Discretionary Bonus. In addition to the Base Salary, the Executive
shall be eligible to receive discretionary bonuses at times and in amounts to be
determined by the Board, or if the Board organizes a compensation committee,
such committee (the “Committee”) (excluding the Executive if he is then a member
of the Committee), in its sole discretion. This bonus, if any, shall be subject
to all applicable tax and payroll withholdings.


(c)         Stock Option Grants.  If the Board decides to adopt an employees
stock option plan, the Board may in its sole discretion, award certain number of
options or other securities to the Executive.


(d)         Withholding. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to withholding taxes, social
security and other payroll deductions in accordance with applicable law and the
Company’s policies applicable to executives of the Company. In addition, the
Executive will be subject to the Company’s tax equalization policy. A
hypothetical income tax, defined as the home-country income tax the Executive
would have incurred under United States tax laws, will be withheld from the
Executive’s salary each pay period. There will be a tax settlement prepared on
an annual basis by the Company’s outside tax consultant for the purpose of
comparing the Executive’s hypothetical withholding to the Executive’s actual
hypothetical liability for that year.

 
2

--------------------------------------------------------------------------------

 

5.          Benefits. During the Employment Period, the Company shall provide
the Executive with the following benefits (which may be grossed up as required):


(a)         Medical, Health and Social Insurance Benefits. The Company shall at
its own expense provide the Executive and his eligible dependents with the
medical, health and social insurance coverage provided by the Company generally
to its executives or at the Executive’s option in an annual amount not to exceed
US$5270. Nothing herein shall prevent the Company from amending and/or
terminating the coverages and/or plans described in this Section 5(a); provided,
however, that such amendment and/or termination is applicable generally to the
Executives of the Company.
 
(b)         Disability and Accident Insurance Benefits. Provided that (i) the
Executive is and remains insurable; (ii) the Executive is and remains eligible
for coverage under either a group insurance policy maintained by the Company or
its affiliates, as determined by the insurance underwriter designated by the
Company, based upon an individual in good health and such other factors,
including, but not limited to, age, gender and income; and (iii) the Executive
shall do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged or delivered, all documents, applications, instruments, assurances
or acts (including but not limited to physical examinations), as may be
necessary to obtain such insurance coverage, the Company shall provide the
Executive with long term disability insurance coverage from the underwriter
providing for “lifetime” disability benefits in an amount to be determined by
the Board. In the event the underwriter offers the Executive (x) such coverage
at a cost in excess of the standard rate, or (y) insurance coverage providing
reduced benefits, the Executive may, at his option, pay the excess cost to
obtain the insurance coverage or accept the disability insurance coverage with
reduced benefits. Under no circumstances will the Company have any liability for
the excess cost or resulting from the inability to obtain full benefits.


(c)         Liability Insurance. The Executive shall be provided with the
liability insurance coverage generally provided to officers and managers of the
Company. However, the Company shall not be required to obtain such coverage.
Notwithstanding the foregoing, the Company agrees to indemnify the Executive
against all costs, damages and expenses, including attorneys’ fees, incurred by
the Executive as a result of claims by third parties arising out of or from the
Executive’s lawful acts as an Executive of the Company, provided such acts are
not grossly negligent and are performed in good faith and in a manner reasonably
believed by the Executive to be in the Company’s best interests. Any counsel
employed to defend the Executive in any such action shall be reasonably
acceptable to the Executive and the Company. Any counsel appointed by any
insurance carrier for the Company shall be deemed acceptable. It is the intent
of the parties that the obligation imposed by this paragraph will survive the
termination of this Agreement.

 
3

--------------------------------------------------------------------------------

 


(d)         Life Insurance Benefits. Provided that (i) the Executive is and
remains insurable; (ii) the Executive is and remains eligible for coverage under
either a group insurance policy maintained by the Company or its affiliates or
an individual insurance policy in either case at a cost to the Company no
greater than the standard rate, as determined by the insurance underwriter
designated by the Company, based upon an individual in good health and such
other factors, including, but not limited to, age, gender and income; and (iii)
the Executive shall do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged or delivered, all documents, applications, instruments,
assurances or acts (including but not limited to physical examinations), as may
be necessary to obtain such insurance coverage, the Company shall provide the
Executive with life insurance in an amount to be determined by the Board.


(e)         Other Benefits. The Company shall make available to the Executive
any and all other Executive or fringe benefits (in accordance with their terms
and conditions) which the Company may make available to its other Executives,
including tax filing preparation services for the first year in an amount not to
exceed US$1464.


6.         Vacation. The Executive shall be entitled to paid vacation during
each full calendar year of the Employment Period of a duration provided by the
Company generally to its Executives (and a pro rata portion thereof for any
portion of the Employment Period that is less than a full calendar year);
provided, however, that no single vacation may exceed two consecutive weeks in
duration.


7.         Termination. The employment of the Executive hereunder may be
terminated prior to the expiration of the Employment Period in the manner
described in this Section


(a)         Termination upon Death. The employment of the Executive hereunder
shall terminate immediately upon his death.


(b)         Termination upon Disability. The Company shall have the right to
terminate this Agreement during the continuance of any Disability of the
Executive, as hereafter defined, upon fifteen (15) days’ prior notice to the
Executive during the continuance of the Disability.


(c)         Termination by the Company Without Good Cause. The Company shall
have the right to terminate the Executive’s employment hereunder without Good
Cause (as such term is defined herein) by written notice to the Executive.

(d)         Termination by the Company for Good Cause. The Company shall have
the right to terminate the employment of the Executive for Good Cause by written
notice to the Executive specifying the particulars of the circumstances forming
the basis for such Good Cause.
 
4

--------------------------------------------------------------------------------


 
(e)         Voluntary Resignation by the Executive. The Executive shall have the
right to voluntarily resign his employment hereunder for other than Good Reason
(as such term is defined herein) by written notice to the Company. 


(f)          Resignation by the Executive for Good Reason. The Executive shall
have the right to terminate his employment for Good Reason by written notice to
the Company specifying the particulars of the circumstances forming the basis
for such Good Reason.


(g)         Termination Date. The “Termination Date” is the date as of which the
Executive’s employment with the Company terminates. Any notice of termination
given pursuant to the provisions of this Agreement shall specify the Termination
Date.


(h)         Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:


(i)          “Disability” shall mean an inability by the Executive to perform a
substantial portion of the Executive’s duties hereunder by reason of physical or
mental incapacity or disability for a total of one hundred twenty (120) days or
more in any consecutive period of three hundred and sixty five (365) days, as
determined by the Board in its good faith judgment.


(ii)          “Good Cause” as used herein, shall mean (A) the commission of a
felony, or a crime involving moral turpitude, or the commission of any other act
or omission involving dishonesty, disloyalty, or fraud with respect to the
Company; (B) conduct tending to bring the Company or any of its affiliates into
substantial public disgrace or disrepute; (C) substantial and repeated failure
to perform duties as reasonably directed by the Board; (D) gross negligence or
willful misconduct with respect to the Company or any of its affiliates; or (E)
any material misrepresentation by the Executive under this Agreement; provided,
however, that such Good Cause shall not exist unless the Company shall first
have provided the Executive with written notice specifying in reasonable detail
the factors constituting such Good Cause, as applicable, and such factors shall
not have been cured by the Executive within thirty (30) days after such notice
or such longer period as may reasonably be necessary to accomplish the cure.


(iii)         “Good Reason” means the occurrence of any of the following events:

 
5

--------------------------------------------------------------------------------

 


(A)        the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s then position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
any other action or actions by the Company which when taken as a whole results
in a significant diminution in the Executive’s position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
 
(B)         a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure;


(C)         any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement.


(D)         A Change in Control whereby:
 
(i)          A person (other than a person who is an officer or director of the
Company on the Effective Date), including a group as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, becomes, or obtains the
right to become, the beneficial owner of the Company’s securities having fifty
one percent (51%) or more of the combined voting power of then outstanding
securities of the Company;


(ii)         The Company consummates a merger in which it is not the surviving
entity;


(iii)        All or substantially all of the Company’s assets are sold;


(iv)        The Company’s shareholders approve the dissolution or liquidation of
the Company. 


8.          Obligations of Company on Termination or Resignation. If you are
terminated by the Company without Good Cause, if you resign from the Company for
Good Reason, you will be entitled to receive as severance (a) the Base Salary
for a period of twelve months, and (b) all options granted but not yet vested
shall immediately vest and shall be exercisable.

 
6

--------------------------------------------------------------------------------

 


9.           Covenants of the Executive.


(a)          Confidentiality.


(i)          The Executive recognizes that the Executive’s position with the
Company is one of trust and confidence. The Executive acknowledges that, the
Company has devoted substantial time and effort and resources to developing the
Company’s business and clients, and that during the course of the Executive’s
employment with the Company, the Executive will necessarily become acquainted
with confidential information relating to the clients or potential clients
(including names, addresses and telephone numbers) of the Company, and the
Company’s investments or potential investments in and/or financings and/or
potential financings to be provided to these clients or potential clients, and
trade secrets, processes, methods of operation and other information, which the
Company regards as confidential and in the nature of trade secrets
(collectively, “Confidential Information”). The Executive acknowledges and
agrees that the Confidential Information is of incalculable value to the Company
and that the Company would suffer damage if any of the Confidential Information
was improperly disclosed.


(ii)         The Executive recognizes that because of the opportunities and
support so provided to the Executive and because of Executive’s access to the
Company’s Confidential Information, Executive would be in a unique position to
divert business from the Company and to commit irreparable damage to the Company
were Executive to be allowed to divulge any of the Confidential Information.


(iii)         The Executive covenants and agrees that the Executive will not, at
any time during or after the termination of the Executive’s relationship with
the Company, regardless of whether termination is initiated by either Executive
or the Company, reveal, divulge, or make known to any person, firm or
corporation, any Confidential Information made known to the Executive or of
which the Executive has become aware, regardless of whether developed, prepared,
devised or otherwise created in whole or in part by the efforts of the
Executive, except and to the extent that such disclosure is necessary to carry
out the Executive’s duties for the Company. The Executive further covenants and
agrees that the Executive shall retain all Confidential Information in trust for
the sole benefit of the Company, and will not divulge or deliver or show any
Confidential Information to any unauthorized person including, without
limitation, any other employer of the Executive, and the Executive will not make
use thereof in an independent business related to the business of the Company;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the public other than through
disclosure by the Executive.

 
7

--------------------------------------------------------------------------------

 


(iv)        The Executive agrees that, upon termination of the Executive’s
employment with the Company, for any reason whatsoever, or for no reason, and at
any time, the Executive shall return to the Company all papers, documents and
other property of the Company placed in the Executive’s custody or obtained by
the Executive during the course of the Executive’s employment which relate to
Confidential Information, and the Executive will not retain copies of any such
papers, documents or other property for any purpose whatsoever.


(b)         Non-Competition. The Company is in the business of processing coal,
manufacturing coke and the by-products of coke (the "Business"). Executive
acknowledges that during his employment with the Company he will become familiar
with trade secrets and other information relating to the Company and its
Business, and that his services have been and will be of special, unique and
extraordinary value to the Company. Therefore, Executive agrees that, during the
Employment Period, and for one (1) year thereafter (collectively, the
“Non-Compete Period”), he will not directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any other manner engage
in any business, or as an investor in or lender to any business (in each case
including, without limitation, on his own behalf or on behalf of another entity)
which competes either directly or indirectly with the Company in the Business,
in any market in which the Company is operating, or is considering operating at
any given point in time during the Employment Period, or as of the end of the
Employment Period if the Employment Period has ended. Nothing in this Section
9(b) will be deemed to prohibit the Executive from being a passive owner of less
than 5% of the outstanding stock of a corporation engaged in a competing
business as described above of any class which is publicly traded, so long as
Executive has no direct or indirect participation in the business of such
corporation.


(c)         Work Product. The Executive agrees that all innovations, inventions,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relate to the Company’s Business, or
any business which the Company has taken significant action to pursue, and which
are conceived, developed or made by the Executive during the Employment Period
(any of the foregoing, hereinafter “Work Product”), belong to the Company. The
Executive will promptly disclose all such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

 
8

--------------------------------------------------------------------------------

 

(d)         No Conflict. The Executive represents and warrants to the Company
that the Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity or any other agreement which would prevent or limit his ability to enter
into this Agreement or perform his obligations hereunder.


(e)         Enforcement.


(i)         The Executive acknowledges that the Company will suffer substantial
and irreparable damages not readily ascertainable or compensable in terms of
money in the event of the breach of any of the Executive’s obligations under
Sections 9(a) through (d) hereof. The Executive therefore agrees that the
provisions of Sections 9(a) through (d) shall be construed as an agreement
independent of the other provisions of this Agreement and any other agreement
and that the Company, in addition to any other remedies (including damages)
provided by law, shall have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction thereof.


 (ii)        If at any time any of the provisions of this Section 9 shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 9 shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
the Executive agrees that this Section 9 as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.


(iii)        The Executive agrees to cooperate with the Company, during the
Employment Period and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its affiliates in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any affiliate, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Company’s Board or its representatives or counsel, or representatives or
counsel to the Company, or any affiliate as reasonably requested; provided,
however, that the same does not materially interfere with his then current
professional activities and is not contrary to the best interests of the
Executive. The Company agrees to reimburse the Executive, on an after-tax basis,
for all expenses actually incurred in connection with his provision of testimony
or assistance.

 
9

--------------------------------------------------------------------------------

 

10.        Indemnification. To the fullest extent permitted by law, including
the Colorado Business Corporation Act and other relevant statutes, the Company
will indemnify and hold harmless Executive against any actual action, suit or
proceeding, whether civil, criminal, or administrative, arising by reason of
Executive’s status as a director, officer, employee and/or agent of the Company
or any of its affiliates during Executive’s employment or Executive’s status, if
any, as a trustee or other fiduciary of any employee benefit plan sponsored by
the Company or its affiliates. In addition, to the fullest extent permitted by
law, the Company will pay or reimburse Executive for any costs and expenses,
including reasonable attorney’s fees, Executive incurs arising from any claim as
to which the Company is providing indemnification hereunder. 


11.        Insurance. The Company may, for its own benefit, in it sole
discretion, maintain “key-man” life and disability insurance policies covering
the Executive. The Executive shall cooperate with the Company and provide such
information or other assistance as the Company may reasonably request in
connection with the Company’s obtaining and maintaining such policies.


12.        Severability. Should any provision of this Agreement be held, by a
court of competent jurisdiction, to be invalid or unenforceable, such invalidity
or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each other provision hereof shall be
enforceable and valid to the fullest extent permitted by law.


13.        Successors and Assigns.


(a)         This Agreement and all rights under this Agreement are personal to
the Executive and shall not be assignable other than by will or the laws of
descent. All of the Executive’s rights under the Agreement shall inure to the
benefit of his heirs, personal representatives, designees or other legal
representatives, as the case may be.


(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Any entity succeeding to the business of
the Company by merger, purchase, consolidation or otherwise shall assume by
contract or operation of law the obligations of the Company under this
Agreement.


14.        Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without regard to the
conflicts of laws rules thereof.

15.        Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach hereof shall be settled by Arbitration by and in
accordance with the Commercial Rules of the American Arbitration Association
then in effect in accordance with the laws of the State of Delaware, and the
judgment upon any award rendered by the arbitrator or arbitrators may be entered
in any court having competent jurisdiction thereof. The award of the Arbitrator
shall be final, non-appealable and binding upon the parties hereto and their
respective successors and permitted assigns
 
10

--------------------------------------------------------------------------------


 
16.        Notices. All notices, requests and demands given to or made upon the
respective parties hereto shall be deemed to have been given or made three
business days after the date of mailing when mailed by registered or certified
mail, postage prepaid, or on the date of delivery if delivered by hand, or one
business day after the date of delivery by Federal Express or other reputable
overnight delivery service, addressed to the parties at their addresses as
disclosed in the public disclosure of the Company, or to such other addresses
furnished by notice given in accordance with this Section 16.


17.        Complete Understanding. Except as expressly provided below, this
Agreement supersedes any prior contracts, understandings, discussions and
agreements relating to employment between the Executive and the Company and
constitutes the complete understanding between the parties with respect to the
subject matter hereof. No statement, representation, warranty or covenant has
been made by either party with respect to the subject matter hereof except as
expressly set forth herein.


18.        Modification; Waiver.


(a)         This Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Executive or in the case of a waiver, by the party against
whom the waiver is to be effective. Any such waiver shall be effective only to
the extent specifically set forth in such writing.


(b)         No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.


19.        Headings and Word Meanings. Headings and titles in this Agreement are
for convenience of reference only and shall not control the construction or
interpretation of any provisions hereof. The words “herein,” “hereof,”
“hereunder” and words of similar import, when used anywhere in this Agreement,
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear, unless the context otherwise requires. The singular shall include
the plural unless the context otherwise requires.  

 
11

--------------------------------------------------------------------------------

 


20.        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.

 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name by one of its officers duly authorized to enter into and
execute this Agreement, and the Executive has manually signed his name hereto,
all as of the day and year first above written.
 
By:
     
Name:
     
Title:
       
(Signature):   /s/ Wang Feng


 
13

--------------------------------------------------------------------------------

 